Citation Nr: 1110428	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The Veteran had service in Vietnam from March 1968 to October 1968 and is in receipt of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Sioux Falls, South Dakota.  

Regardless of the RO's decision to reopen the Veteran's claim for peripheral neuropathy of his lower extremities, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has indeed been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board also notes that the RO has previously denied service connection for coronary artery disease as well.  As will be discussed below, however, a liberalizing law change occurred in August 2010 which allows for presumptive service connection for this disease.  A determination regarding reopening is not required following liberalizing law changes.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirement for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).
As will be discussed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for peripheral neuropathy of both lower extremities has been received.  Thus, the Board will grant this aspect of the Veteran's appeal.  The de novo issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as well as the claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in May 2005, of which the Veteran was notified in May 2005, denied his claim to reopen the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Additional evidence received since the May 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection bilateral peripheral neuropathy of the lower extremities.

3.  The Veteran served in Vietnam in 1968 and is, therefore, presumed to have been exposed to herbicides during such service.

4.  The Veteran has been diagnosed with coronary artery disease.

5.  The Veteran's tinnitus was not present during service or for decades thereafter and is not related to his conceded inservice noise exposure.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied service connection for peripheral neuropathy of the lower extremities, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

As will be discussed in further detail below, the Board is granting the Veteran's claim to reopen the previously denied issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as well as the claim for service connection for coronary artery disease.  As such, the Board finds that any duty to notify or duty to assist error related to the VCAA for either of these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

With regard to the claim for service connection for tinnitus, the Board notes that, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's tinnitus claim, the RO furnished him a letter dated in July 2007 which fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; & Dingess, at 490.  

Furthermore, the Board concludes VA's duty to assist has been satisfied with respect to the Veteran's tinnitus claim.  His service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Veteran was provided a VA examination (including a medical opinion) on his tinnitus claim in 2007.  This opinion was rendered by a medical professional following a thorough examination, interview of the Veteran, and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. New and Material Evidence

In a May 2005 rating action, the RO initially denied service connection for peripheral neuropathy of the Veteran's lower extremities.  The Veteran was notified of the decision and provided notice of his appellate rights in that same month.  The Veteran did not respond within one year.  The May 2005 decision is, therefore, final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the Veteran's peripheral neuropathy claim in May 2005 because the RO determined that the condition had not been present during service, was not manifest for decades after service, and was not caused or aggravated by service or the service-connected diabetes mellitus, type 2.  Thus, in order to reopen, new evidence relating the Veteran's peripheral neuropathy to service or a service-connected disability must be received.

The Veteran's private physician, T.P., submitted an August 2007 statement, indicating that the peripheral neuropathy was the result of persistently elevated blood sugars due his service-connected diabetes mellitus, type 2.  The Board finds that this is new evidence relating the Veteran's peripheral neuropathy to his service-connected diabetes mellitus, type 2, and raises a reasonable possibility of substantiating the claim.  Reopening is warranted.  See 38 C.F.R. § 3.156. 

The Board will address the peripheral neuropathy claim further in the REMAND section below.

III. Service Connection

The Veteran contends that his current coronary artery disease is secondary to his service-connected diabetes mellitus, type 2.  He contends without rationale that his tinnitus should also be service-connected.  As noted above, his claims will also be considered on a direct basis to accord him every possible consideration.  In light of a change in law, the Board finds that the coronary artery disease is the result of inservice herbicide exposure.  However, the Board also finds that the Veteran's tinnitus is not the result of service.  Service connection is, therefore, warranted only for the Veteran's coronary artery disease.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

a. Coronary Artery Disease

The Veteran has been diagnosed with coronary artery disease.  He underwent bypass grafting surgery in 1999.  He presently claims that the condition is secondary to his service-connected diabetes mellitus, type 2.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

Here, the Veteran's DD 214 indicates that he had six months foreign service and received the Combat Infantryman Badge.  There is no evidence to show that he was not exposed.  The Veteran is presumed to have been exposed to herbicides.  See id.

Effective August 31, 2010, an amendment to 38 C.F.R. § 3.309(e) established a presumption of service connection for ischemic heart disease (including coronary artery disease), Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 14,391.  In light of the Veteran's service in Vietnam during the presumptive period, the lack of evidence to show he was not exposed to herbicides, and a current diagnosis of coronary artery disease, the Board concludes that the conditions for presumptive service connection are met for coronary artery disease.  Service connection for coronary artery disease is, therefore, warranted.

b. Tinnitus

The Veteran contends that his tinnitus should be service-connected but provides no specific rationale for this assertion.  He is in receipt of the Combat Infantryman Badge.  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Noise exposure is certainly consistent with the conditions of combat.  The inservice incurrence event is well established.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran but does aid him/her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his/her claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the reasons discussed below, such competent nexus evidence is lacking.

The Veteran has filed several documents relevant to this claim, including his July 2007 claim, his January 2008 Notice of disagreement, his May 2008 Substantive Appeal, and a July 2008 VA Form 9, which responded to a Supplemental Statement of the Case.  Of these documents, the only information he specifically provided for his tinnitus claim comes from the May 2008 Substantive Appeal.  In that document, the Veteran states that his tinnitus is bad and that he had to take out his hearing aids and hold his ears.  He provides no statement that the tinnitus began during service or that it is related to some other service-connected disability in any of these statements.  

Initially, the Board notes that the Veteran is presently service-connected for hearing loss due to service.  He underwent a September 2007 VA examination in connection with his tinnitus claim.  At that examination, the Veteran's VA treatment records were reviewed.  According to these reports, a December 2000 note indicated that the Veteran reported a fifteen year history of occasional tinnitus in the right ear.  A May 2005 VA examination, performed in connection with an earlier hearing loss claim, indicated that the Veteran reported a recent onset of tinnitus in the right ear since December 2004.  The Veteran described having left ear tinnitus as a ringing sound, three to four times a day, lasting 20-30 minute a day and right ear tinnitus as a lot of humming and buzzing, 15-20 minutes at a time, once or twice a week.  He also reported the left ear tinnitus had been present for a couple of years and the right ear tinnitus as present for the past three to four years.  The September 2007 VA examiner noted that the Veteran's service treatment records were silent for any mention of tinnitus; that the earliest possible onset date was fifteen years prior to 2000, which was nearly twenty years after service; and that, even then, that report was only of right ear tinnitus.  Accordingly, the VA examiner concluded that the Veteran's tinnitus was less than likely related to any inservice acoustic trauma.  There is no other medical opinion of record on this point.

The Board recognizes that the Veteran is a combat veteran and has combat noise exposure.  However, the Veteran offers no lay evidence of continuity of relevant symptoms to service, and the medical evidence of record indicates that the two are not related.  Accordingly, the Board finds that the tinnitus was not present during service or for decades afterward and is not in fact related to such active duty.  As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.  See Hickson.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received sufficient to reopen the previously denied issue of entitlement to service connection for peripheral neuropathy of the lower extremities, the appeal is granted to this extent only.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board must remand the Veteran's peripheral neuropathy and hypertension claims for additional development.

While the case was pending before the Board, the Veteran submitted additional VA treatment records that show that he has a current diagnosis of "progressive neuropathy" related to his service-connected diabetes mellitus, type 2.  The claim was previously denied as the peripheral neuropathy pre-existed his diabetes mellitus, type 2, and no aggravation was demonstrated.  The records submitted are brief and indicate further evaluation was performed.  The Board remands to obtain updated VA treatment records and to provide the Veteran with a new VA examination to determine whether the diabetes mellitus, type 2, has caused or aggravated his peripheral neuropathy.  

In addition, the Board finds that a remand of the Veteran's hypertension claim is necessary.  In this regard, the Board acknowledges the Veteran's contention that his hypertension is secondary to his service-connected diabetes mellitus, type 2.  Further, as discussed previously herein, the Board has granted service connection for coronary artery disease.  The proposed rule specifically states that the term "ischemic heart disease" does not include hypertension.  Diseases Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 19,391, 19,393 (March 25, 2010).  However, the question of whether the Veteran's hypertension was caused or aggravated by the now service-connected coronary artery disease has not been developed by the RO.  The Board remands so that the RO might develop and consider hypertension secondary to coronary artery disease in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to a service-connected disability.  

2.  Obtain the Veteran's VA treatment records concerning peripheral neuropathy and hypertension from April 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After obtaining the above evidence to the extent available, schedule the Veteran for an appropriate VA examination to determine:

a) whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any peripheral neuropathy of his lower extremities was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If the Veteran is found to have a peripheral neuropathy of his lower extremities that is aggravated by his service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  

b) whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected coronary artery disease.  [If the Veteran is found to have hypertension that is aggravated by his service-connected coronary artery disease, the examiner should quantify the approximate degree of aggravation.]  

The entire claims folder and a copy of this REMAND must be made available to the physician(s).  All indicated studies should be conducted, and the results reviewed before the final opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Then, the RO should readjudicate the claims remaining on appeal-service connection for peripheral neuropathy of the lower extremities, as secondary to a service-connected disability, and service connection for hypertension, as secondary to a service-connected disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


